Exhibit 32 CERTIFICATION In connection with the Annual Report of Titan International, Inc. on Form 10-K for the period ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned hereby certifies that, to the best of their knowledge, this Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that information contained in this report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. TITAN INTERNATIONAL, INC. (Registrant) Date: February 27, 2008 By: /s/ MAURICE M. TAYLOR JR. Maurice M. Taylor Jr. Chairman and Chief Executive Officer (Principal Executive Officer) By: /s/ KENT W. HACKAMACK Kent W. Hackamack Vice President of Finance and Treasurer (Principal Financial Officer)
